Citation Nr: 1023677	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of the 
feet, including bilateral pes planus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1982 and from May 1982 to May 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Winston-Salem, North 
Carolina.  The Board denied the Veteran's claim in a December 
2006 decision.  The Veteran appealed to the Court of Appeals 
for Veterans Claims (Court), which remanded the case to the 
Board pursuant to a Joint Motion for Remand (JMR) that was 
filed by the parties.  Pursuant to the JMR the Board remanded 
this case to the RO for additional development in August 
2009.  Such development having been completed, the case was 
returned to the Board for appellate disposition. 

The Veteran testified before the undersigned Veterans Law 
Judge at a December 2005 hearing that was held at the RO.


FINDINGS OF FACT

1.  Moderate pes planus was noted on physical examination at 
entry into service.

2.  The Veteran's preexisting bilateral pes planus was not 
shown to have been permanently made worse during the 
Veteran's service.

3.  The currently diagnosed gout, degenerative joint disease 
(DJD), heel spurs, and Achilles or plantar spurs were not 
shown to have been present during the Veteran's service and 
DJD was not shown to be present until many years after 
separation.  




CONCLUSIONS OF LAW

1.  The Veteran's pes planus, which preexisted his service, 
was not aggravated beyond its normal progression during his 
service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).

2.  The Veteran does not have other acquired disability of 
the feet that was incurred in or aggravated by his military 
service, and DJD may not be presumed to have incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court held that VCAA notice requirements are applicable to 
all five elements of a service connection claim.  Thus, the 
Veteran must be notified that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection for a claimed disability is awarded.  Id 
at 486.  

In this case, the Veteran was sent a letter in December 2003, 
prior to the initial adjudication of his claim, which 
explained what the evidence needed to show in order to 
establish service connection for a claimed disability.  The 
letter also explained VA's duty to assist the Veteran in 
obtaining evidence in support of his claim.  The Veteran was 
sent a second letter in July 2005 that provided further 
information about VA's duty to assist him and which again 
explained what the evidence needed to show in order to 
establish service connection for his claimed disability.  
This information was again provided in an August 2009 letter 
that was sent to the Veteran.  The August 2009 letter also 
explained the manner whereby VA assigns disability ratings 
and effective dates for service connected disabilities.  The 
Veteran's claim was subsequently readjudicated in a March 
2010 Supplemental Statement of the Case (SSOC).  Thus, any 
preadjudicatory notice error was cured.  In any event, the 
Board notes that any failure in providing notice regarding 
how ratings and effective dates are determined would be 
harmless in this case; since service connection is denied 
herein, no disability rating or effective date will be 
assigned.  

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary in order to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, VA treatment records, 
private treatment records, and a transcript of the Veteran's 
testimony at the December 2005 hearing.  There is no 
indication that other evidence relevant to the claim was 
identified but not obtained.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.  

II.  Prior Remand

As noted in the introduction, the Board remanded this claim 
for additional development pursuant to a June 2008 JMR, which 
was incorporated by reference into a remand from the Court.  
The August 2009 Board remand directed the RO to (1) send the 
Veteran a VCAA notice that complied with Dingess, 19 Vet. 
App. at 473; (2) contact the Veteran in order to have him 
provide information about all treatment that he received for 
his feet and to obtain records of such treatment, including 
more recent VA treatment records, and (3) schedule the 
Veteran for a VA examination to determine the nature and 
etiology of any foot disabilities.  The Veteran has a right 
to substantial compliance with these instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998); See also 
Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. 
Principi, 287 F.3d 1377, 147 (2002) (remand not required 
under Stegall where Board's remand instructions were 
substantially complied with). 

In this case, VA substantially complied with the above 
instructions.  The Veteran was sent a VCAA notice that 
complied with the requirements of Dingess in August 2009.  
That letter also requested that the Veteran identify any 
treatment that he received for his feet since February 2005, 
which was the last date of treatment of record at that time.  
VA treatment records were obtained that covered the period 
from February 2006 through May 2009.  The Veteran submitted a 
private treatment record from September 2009.  The Veteran 
was examined by a VA contract examiner in October 2009 and 
the examination was adequate.  The examiner provided a 
comprehensive report of examination that included the 
requested opinions and the rationales therefore.  Thus the 
requirements of Stegall and Dyment were met.  

III.  Service Connection

The Veteran contends that he has a disability of the feet 
that was present since service.  

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.

Service connection for certain chronic diseases, including 
arthritis (DJD) may be presumed where demonstrated to a 
degree of 10 percent within one year following separation 
from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for a disability generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) post-service continuity of the same symptomatology; and 
(3) a nexus between the present disability and the post-
service symptomatology.  While the third element usually must 
be established by expert medical evidence, in some 
circumstances lay evidence may suffice.  Savage, 10 Vet. App. 
at 495-96; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(b) 
(2008).

Lay persons are not competent to render medical opinions or 
to make medical determinations as to the etiology of medical 
disorders.  Barr v. Nicholson; see Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When evaluating the evidence, a Veteran will be presumed to 
have been in sound condition when examined, accepted, or 
enrolled for service except as to defects, infirmities, or 
disorders noted at entry or where clear and unmistakable 
evidence demonstrated that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only medical 
conditions which are recorded in reports of examination are 
considered noted.  38 C.F.R. § 3.304(b).

In this case, the Veteran's entrance examination noted that 
that he had moderate pes planus at the time of his entry into 
service.  Therefore, the presumption of soundness does not 
apply with respect to this disorder.  Id.  Service connection 
for pes planus may be granted only if it was aggravated 
beyond its normal progression by the Veteran's service.  38 
C.F.R. § 3.306.

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
§ 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  In addition, "[t]he usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service."  38 C.F.R. § 3.306(b)(1).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999).

As noted, the physical examination at entry into service 
revealed moderate bilateral pes planus.  The Veteran's 
service treatment records do not show complaints of, or 
treatment for, any disability of the feet.  There is no 
notation of any abnormalities of the feet on the Veteran's 
separation examination.  

At his December 2005 hearing the Veteran admitted that he did 
not seek treatment for any foot problems while he was in 
service.  He testified that although his feet hurt during 
service he did not seek medical treatment because he did not 
want to be considered a "wimp."  He testified that he did 
not seek treatment for his feet until approximately 18 years 
after he was discharged from military service because he 
lacked medical insurance and he did not believe that medical 
treatment would help.

In his Notice of Disagreement (NOD) dated in March 2004 and 
again in a letter that was sent to the RO in March 2005, the 
Veteran alleged that he should not have been allowed to join 
the military with his flat feet.  The Veteran alleged that by 
permitting him to serve, military officials exposed him to 
activities such as running and jumping that permanently 
exacerbated his bilateral pes planus.

Medical documentation for the period from 2004 through 2009 
shows that the Veteran experienced problems with his feet 
during that time.  In January 2004 the Veteran went to the VA 
emergency room complaining of a swollen right foot; he told 
medical personnel that the condition existed for 2 weeks.  He 
returned for follow up in April 2004 at which time he was 
thought to possibly have gout; at that time the Veteran 
complained that he had swelling and pain in his right foot 
for about 2 years and that the other side was not affected.  
In August 2004 the Veteran told a medical provider that he 
had pain in his arches since service.  VA and private 
treatment records indicate that the Veteran was eventually 
diagnosed with several foot problems including pes planus and 
plantar fasciitis.  

The Veteran was provided a VA contract examination in October 
2009.  After performing an examination of the Veteran the 
examiner diagnosed pes planus and degenerative joint disease 
(DJD) of the bilateral feet with gouty arthritis of the first 
metatarsal joint.  With respect to the Veteran's bilateral 
pes planus, the examiner's opinion was that this resulted 
from a natural progression and was not made worse by active 
duty.  The examiner opined that the Veteran's current pain in 
his feet was more likely than not related to gout, heel 
spurs, and degenerative changes rather than to pes planus.  
The examiner opined that the Veteran's foot conditions of 
gout, DJD, heel spurs, and Achilles tendon spur or plantar 
spur are independent disorders that are not related to pes 
planus and were not caused by military service.  

With regard to the Veteran's pes planus, this disorder was 
documented at the Veteran's entry into service and there is 
no competent evidence that it was worsened at all by such 
service.  While the Veteran alleged that he began 
experiencing foot pain during his service, there is no 
documentation of this in his service treatment records.  It 
is probable that he would not seek repeated treatment for 
fear of being considered a "wimp" but it is inconceivable 
that, were he having increased foot problems, he would not 
have sought some treatment.  Records reveal that he reported 
for sick call on other occasions during service, and never 
mentioned foot problems.  There is no mention of any foot 
problems on the Veteran's separation examination.  Even if 
the Veteran at times experienced foot pain during service, 
there is no competent evidence that this was due to a 
permanent exacerbation of pes planus beyond its natural 
progression.  The examiner who performed the October 2009 
examination opined that the Veteran's bilateral pes planus 
was not aggravated beyond its normal progression by the 
Veteran's service and that his current bilateral foot pain 
was more likely related to DJD and gout than pes planus.  
While the Veteran opined that his pes planus was permanently 
made worse by activities such as running and jumping during 
service, he lacks the requisite training and credentials to 
provide an expert medical opinion concerning the etiology of 
his present foot disorders.  See, e.g. Wallin v. West, 11 
Vet. App. 509, 514 (1998).  See also, e.g., Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-495 (1992).

With respect to the Veteran's gout, DJD, heel spurs, and 
plantar spurs or Achilles tendon spurs, there is no evidence 
that these disorders were present in service or that they 
were caused by a disease or injury that occurred during the 
Veteran's service.  None of these disorders were noted to be 
present on the Veteran's separation examination.  They were 
first diagnosed approximately 18 years after the Veteran's 
service.  When initially seeking treatment he gave a history 
of fairly recent onset.  Later, in association with this 
claim, he gave a history relating foot pathology to service.  
The earlier history is more credible and is consistent with 
contemporaneous evidence.  While the Veteran is competent to 
testify that he experienced foot pain at times during and 
after his service, there is no competent evidence that any 
foot pain that the Veteran experienced during his service was 
due to gout, DJD, heel spurs, or plantar or Achilles tendon 
spurs.  There is no competent evidence that any foot disorder 
other than pes planus was present during the Veteran's 
service.  The physician who performed the October 2009 VA 
contract examination opined that these disorders were not 
related to the Veteran's military service and were not 
related to his pes planus.  This finding is clearly 
consistent with all the evidence of record, as set out above, 
and as reviewed by the physician.  Thus, further rationale is 
not needed from the physician.  Moreover, there is no 
competent evidence to the contrary.

It is considered significant that, despite appellant's 
current complaints and testimony, the separation from service 
examination contained neither a history nor findings of pes 
planus.  Thus, the logical conclusion is that there was no 
increase in pathology during service.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.
ORDER

Service connection for a disability of the feet, including 
pes planus, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


